Citation Nr: 1435762	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  08-25 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for PTSD with depressive disorder, not otherwise specified, and assigned that disability an initial rating of 30 percent. 

In August 2011, the Veteran testified at a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In April 2012, the Board remanded the issue on appeal for further development.  It has now been returned for further review.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal with the exception of the July 2014 brief by the Veteran's representative and VA Medical Center treatment records dated from March 2011 to July 2012.

The August 2007 rating decision granted service connection for PTSD and assigned a 30 percent disability rating effective September 29, 2006.  In an October 2012 rating decision, the RO increased the Veteran's disability rating for PTSD to 50 percent disabling, effective September 29, 2006, and assigned a temporary evaluation of 100 percent for PTSD due to hospitalization for over 21 days, effective December 18, 2011.  The RO also reassigned the 50 percent evaluation from March 1, 2012.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).



FINDING OF FACT

The Veteran's PTSD with depressive disorder, NOS has been primarily manifested by intrusive thoughts, insomnia, nightmares, depression, anger, irritability, hypervigilance, avoidance, isolation, anxiety, suspiciousness, impaired judgment, and disturbances of motivation and mood; this symptomatology has been productive of occupational and social impairment with reduced reliability and productivity throughout the entire period on appeal.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD with depressive disorder, NOS have not been met.  38 U.S.C.A. § 1110, 1111, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Veteran was afforded VA examinations in July 2007 and May 2012.  There is no evidence that the VA examination reports are deficient in any manner.  The examiners reviewed the treatment records in the claims file, considered the Veteran's history and lay reports, and described his disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Veteran has not indicated that he was seen regarding his disability by any provider or at any time other than the treatment reflected in the current records on file.  Therefore, all identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained.  Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board has also reviewed the Veteran's paperless Virtual VA claims file and has considered VA treatment records associated with that file.  There is no indication of relevant, outstanding records that would support the Veteran's claim for higher ratings for PTSD.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). 

At the August 2011 Travel Board hearing, the Acting Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the severity of the Veteran's service-connected PTSD with depressive disorder, NOS.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  The Veteran identified additional evidence at the hearings and such testimony gave rise to the need for medical inquiry into the severity of his PTSD with depressive disorder, NOS.  Therefore, the Board remanded this case in April 2012 so as to obtain all outstanding records as well as medical opinions regarding the severity of the Veteran's PTSD with depressive disorder, NOS.  The requested development has been completed, and no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim decided herein based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II. Criteria and Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection, as is the case with the Veteran's PTSD.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 119.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Under the General Rating Formula for Mental Disorders, a 50 percent evaluation for PTSD will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2013) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

By way of history, as of September 29, 2006 the Veteran's PTSD with depressive disorder, NOS is rated as 50 percent disabling, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran has been assigned a temporary evaluation of 100 percent for PTSD with depressive disorder, NOS due to hospitalization for over 21 days, from December 18, 2011 to March 1, 2012.  His 50 percent disability rating is reassigned from March 1, 2012.

A November 2006 VA treatment record showed that the Veteran was alert, attentive, and oriented.  He was cooperative and reasonable with appropriate grooming.  Speech was with normal rate and rhythm.  His mood was depressed.  Affect was congruent with mood.  Thought content was not unusual.  He had no suicidal or violent ideation.  Insight and judgment were good and memory was intact.  He was assigned a GAF score of 45.

A May 2007 VA treatment record reflects that the Veteran continued to have nightmares with increased frequency and intensity.  His mood was dysthymic and was congruent with affect.  He was casually but neatly dressed and groomed.  He was cooperative and had normal rate and rhythm.  His thought process was logical and goal-oriented with no bizarre or delusional content.  He was assigned a GAF score of 45.  

In June 2007, the Veteran presented for VA medication management.  He reported that his overall anxiety level had been reduced and he felt better.  Mental status examination was normal with less depression and less anxiety.

In late June 2007, the Veteran was diagnosed with PTSD, chronic, moderate to severe.  He reported that he was unable to concentrate due to his intrusive thoughts and that he had been feeling very anxious and irritable for the past couple of weeks.  He was assigned a GAF score of 45.

The Veteran was afforded a VA psychiatric examination in July 2007.  The Veteran reported being isolative with decreased interests, having occasional panic attacks, nightly sleep disturbances with difficulty falling asleep and staying asleep, needing to check his windows, and feeling like someone is in the room.  He further reported feeling extremely anxious at night and daytime hypervigilance and irritability.  He reported some depressive symptoms, but denied any manic-like symptoms, such as elevated mood, decreased need for sleep, grandiosity, or impulsivity.  He denied generalized anxiety, daytime auditory or visual hallucinations, paranoia, and any inappropriate behavior except for some irritability.  He denied any active suicidal ideation, plans or history of attempts.  The Veteran did report being somewhat isolative, and he reported some job tension.  He was noted to have been working as a welder for the railroad for approximately 30 years, but stepped down from a more leadership position because he found it too taxing.  At the time, the Veteran was living by himself and was able to take care of household tasks and his own personal hygiene.  

Upon mental status examination, the Veteran appeared to be minimizing his anxiety and had difficulty with blanking out at times when trying to relate some of his military experiences.  Otherwise, his speech was articulate and thought processes were logical and goal-oriented.  On the St. Louis University Mental Status (SLUMS) Exam, the Veteran showed some difficulty with attention, concentration, and short and long-term memory, but the Veteran's language, comprehension skills, visual-motor skills, visual-spatial skills, math skills, and orientation skills were grossly intact.  The Veteran did report some minor difficulties with his memory and concentration, but the examiner opined that he would be capable of managing his own financial affairs, and that his deficits were more related to possible side effects from medication or emotional feelings.  The Veteran appeared very overwhelmed with emotion.  

The examiner diagnosed the Veteran as having PTSD and depressive disorder, NOS.  He was assigned a GAF score of 58.  The examiner noted that the Veteran's PTSD and mental disorder symptoms require continuous medication.  The examiner determined that the Veteran exhibited an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms, but that there was generally satisfactory functioning with regard to routine behavior, self-care, and normal conversation.  The examiner acknowledged the Veteran's report of job-related tensions interpersonally and that he had difficulty being in a leadership position.  The examiner further noted that although the Veteran was working full-time, he reported feeling significant stress given his irritability and difficulty in that situation.

February 2006 and October 2007 handwritten letters by the Veteran's coworkers indicated that he had mood swings, animosity towards people, and was argumentative at times.  It was stated that it had been a challenge working with the Veteran and that he displayed a lack of motivation and teamwork towards his job.
 
A March 2008 VA mental health medication management note reflects the Veteran's report that his anxiety medication continued to work fairly well.  He was working as a welder and stated that he was able to retire in two years.  The Veteran reported that when he does not work, his PTSD and anxiety symptoms increase.  His overall level of anxiety was reported to decrease with the use of the prescribed medication.

During August 2008 VA treatment, the Veteran presented with complaints of nightmares of traumatic events, intrusive thoughts of same, flashbacks, hyperarousal, hypervigilance, startle reaction, anger episodes, withdrawal from others, loss of interest in things he used to like to do, and self-medicating with alcohol.  He was noted to attend sessions when his schedule permits, but had some cognitive deficits which may have been due to his dysthymia, connected to some short term memory.  He was diagnosed with PTSD and dysthymia and assigned a GAF score of 45.

A December 2008 VA mental health notes shows the Veteran's report of feeling anxious and irritable.  He reported "walking all around the house most of the day" and having problems concentrating due to his intrusive thoughts and making some errors in his finances because of it.  He also reported having some memory problems, which frustrated him.  He continued to do exercises as instructed during treatment, but stated that they were not helping him to relax as much.  After listening to a relaxation CD, he felt much calmer.  An assessment revealed that his mood was dysthymic and affect was anxious.  He was otherwise normal.  He remained compliant with his medication regimen.  He was assigned a GAF score of 45.

Upon November 2009 VA mental health treatment, the Veteran was diagnosed with PTSD and assigned a GAF score of 55.

August 2011 letters by the Veteran's sons described the Veteran's issues with alcohol and anger.  One son stated that at times, "the slightest things would set him into an uncontrollable rage."

During the Veteran's August 2011 Travel Board hearing, he testified to having nightmares and taking prescription medication as treatment.  He further stated that he has sleepless nights three to four days each week.  He stated that he drinks alcohol excessively.  The Veteran described having answered his door with a shotgun because he did not know who was at the door.  He testified that he has been retired for three years.  He reported that he lives alone and has three children with whom he does not communicate.  He stated that he does not have friends.  He tried to develop relationships with acquaintances through golfing, but it became too competitive.  He tried joining a dancing club but the noise bothered him a lot.  The Veteran stated that while he was ashamed of it, it has crossed his mind to take his own life.  See Transcript. 

In December 2011, the Veteran voluntarily entered the VA PTSD Residential Rehabilitation Treatment Program.  He graduated in February 2012.  By the time of his discharge, he was isolating less and communicating better.  He was assigned a GAF score of 55. 

Pursuant to an April 2012 Board remand, the Veteran was afforded a May 2012 VA examination to assess current severity and nature of his PTSD.  The Veteran reported having retired from the railroad in July 2009.  He worked there from 1977 until his retirement.  He stated that he was successful on the railroad, was promoted due to his work ethic, and typically had 30 to 40 men working under him.  He denied behavioral problems on the job.  He reported being married twice with the first marriage lasting 22 years and the second two years.  He also reported having a girlfriend on and off for about one to two and a half years, but she recently ended their relationship.  Upon mental examination, the Veteran was noted to be cooperative and polite.  He was well oriented in all spheres; however, he appeared easily "turned around" in the hallway of the hospital and could not recall being there several years ago.  The Veteran stated that he typically spends most of his day at home and enjoys being in his garden.  He enjoys cooking for himself.  He used to attend basketball and wrestling games, but has not done so in a while as the loud noise has deterred him.  He was unable to name any close friends.  

The Veteran's current symptoms included hyperarousal, re-experiencing of traumatic events, and avoidance behaviors consistent with his PTSD.  He reported problems with falling and staying asleep at night.  He also stated that he does not have recurring dreams about combat scenarios and tends to think about Vietnam when he is awake during the daytime.  He reported that he may feel palpitations and chest pressure when he is trying to lie down to sleep.  At times, he has thoughts that he is being buried alive due to his shortness of breath and feels like he cannot get enough air.  He described some irritability, not wanting to interact with others and becoming easily annoyed or frustrated with others.  He reported that his sons have become more willing to interact with him since he participated in the VA PTSD program.  In addition to avoiding crowds and social events, the Veteran does not keep guns, and avoids television and other media coverage of military events or politics.  He denied all suicidal or homicidal ideation, intent, or plan.  His thought process was goal-oriented with no evidence of circumstantiality or tangientiality, internal preoccupation, or paranoia.   His mood was mildly dysphoric and he described symptoms of moderate to severe depression.  However, the examiner noted that the record review showed that the Veteran's depression fluctuated, and at times he denied being depressed.  He currently felt depressed about twice a week.  His affect was generally reserved and reflective.  

The examiner found the Veteran able to maintain activities of daily living, including his own personal hygiene.  There had been some worsening of his condition since the loss of his mother, best friend, and his relationship with his ex-girlfriend.  His social functioning was impaired by his avoidance behavior due to the PTSD and depression.  The examiner found that his employment was impacted due to his PTSD and depression, primarily due to his isolativeness and irritability.  No other mental conditions were found.  He was diagnosed with PTSD, depressive disorder NOS, and alcohol abuse (previously diagnosed as at least as likely as not secondary to PTSD and depression).  He was assigned a GAF score of 53 with noted symptoms to include flat affect, depression, difficulty with social, occupational, and school functioning, with few contacts with friends.  The Veteran does not have any severe obsessional rituals.  He gave no prior history of work difficulty.  

The May 2012 VA examiner provided an opinion concerning the severity of the Veteran's PTSD since his claim was received in September 2006.  She opined that since then, the Veteran has demonstrated chronic functioning in the GAF described range of 51-60, with a subjective lower end of that range due to social isolativeness without specific behavior problems other than chronic alcohol use, which has not caused legal problems.  She indicated that the Veteran has not had any difficulty on the job throughout his years as a supervisor for the railroad until his retirement in 2009.  The examiner stated that during this time frame, he would have shown only occasional occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, primarily due to excessive drinking, which the Veteran has vehemently reported typically did not interfere with his ability to do the job well.  She found that such is not consistent with a GAF score of 45, as shown during VA treatment from 2006 to 2009 when he was gainfully employed.  She indicated that it is more consistent with other clinicians' outpatient scores at that time, namely, a GAF score ranging from 51 to 55.  The examiner acknowledged that the Veteran had been more isolated since the two deaths of close individuals in 2011 and the end of his romantic relationship.  Prior to that time, it appears that the Veteran was able to sustain those relationships.  The examiner noted that the Veteran has continued to be compliant with treatment regimen, and has routinely denied suicidal intent or plan along with symptoms of psychosis throughout his treatment course.  She also noted that the Veteran's GAF score was between 51 and 55 due to his preferred isolativeness and return to moderate level drinking, which has not caused him any legal problems.  

The May 2012 VA examiner further opined that due to the Veteran's PTSD, and related depression, he currently has occupational and social impairment with reduced reliability and productivity due to symptoms of flattened affect, panic symptoms more than once a week (described as shortness of breath with chest pain while prone), difficulty with complex commands, some impairment of short and long-term memory, some impaired judgment, primarily due to alcohol abuse, disturbance of motivation and mood, and some difficulty in maintaining effective work and social relationships.

A July 2012 VA treatment record indicates that the Veteran reported having passive thoughts of suicide but never a plan.  He stated that he would not hurt himself because he would not want to embarrass his family.

In light of the foregoing, the Board concludes that, while the Veteran demonstrates occupational and social impairment, the evidence of record does not show that his overall level of severity more closely approximates the criteria for a 70 percent rating under 38 C.F.R. § 4.130.  

The record reflects that, during the period on appeal, the Veteran's PTSD with depressive disorder, NOS has been primarily manifested by intrusive thoughts, insomnia, nightmares, depression, anger, irritability, hypervigilance, avoidance, isolation, anxiety, suspiciousness, impaired judgment, and disturbances of motivation and mood.  The Board finds that such symptomatology more closely approximates the criteria for a 50 percent rating than those for any higher rating, which is occupational and social impairment with reduced reliability and productivity.  

The record does not reflect that the Veteran's PTSD with depressive disorder, NOS has approximated the criteria for a 70 percent rating or higher, as the Veteran's PTSD with depressive disorder, NOS has not manifested the particular symptoms associated with these percentages, or others of similar severity, frequency, and duration.  While the Veteran had trouble sleeping, irritability, hypervigilance, and exaggerated startle response, he did not have impaired impulse control or spatial disorientation.  While the Veteran testified in August 2011 that it has "crossed his mind to take his own life" and further reported during July 2012 VA treatment of having passive thoughts of suicide but never a plan, he also stated that he would not hurt himself because he would not want to embarrass his family; and he has consistently denied suicidal and homicidal ideation, and any psychotic or delusional behavior throughout VA treatment and examination.  While the Veteran described an obsessive compulsive pattern of needing to check his windows and feeling as though someone is in the room, it is not enough to suggest an interference with routine activities.  The Veteran's speech has also consistently been noted to be normal.  While the Veteran has reported occasional panic attacks and has consistently been noted to have had depression, his depression fluctuates and is not constant, and neither affects his ability to function independently, appropriately and effectively.  He has been noted to be able to attend to his own daily needs, including meals, hygiene, and medication.  His hygiene and personal appearance have consistently been good, and he has consistently been noted to be fully oriented.  

The Veteran's PTSD with depressive disorder, NOS has been noted to be productive of irritability, and he has reported anger.  However, such symptoms do not rise to the level of impaired impulse control such as unprovoked irritability with periods of violence or otherwise to the severity of the symptomatology of the criteria for a 70 percent rating under DC 9411.  Although the Veteran has submitted letters from coworkers asserting that he is argumentative and letters from his two sons stating that he has displayed "uncontrollable rage," the Veteran reported no difficulty while working for the railroad and no behavioral problems, other than a history of chronic alcohol use, which has caused no legal problems.  Thus, while the record reflects irritability and some problems with anger, it does not reflect current symptomatology of the level of severity of the criteria for a 70 percent rating for PTSD.

The Veteran's PTSD with depressive disorder, NOS has been productive of social impairment and has caused him difficulty in establishing and maintaining effective social relationships, which are criteria for a 50 percent rating under DC 9411.  However, such impairment does not rise to the level of severity of criteria warranting a 70 percent rating, namely an inability to establish and maintain effective relationships.  The Veteran has reported being married twice with the first marriage lasting 22 years and the second lasting two years.  He also reported having a girlfriend on and off for about one and a half years, but she recently ended their relationship.  The Veteran does not have a close relationship with his three children, but stated that his sons have become more willing to interact with him since he began participating in the VA PTSD program.  Although he testified in August 2011, that he does not have any friends, he did report having a best friend from Vietnam who died in September 2011.  Despite such difficulty in establishing and maintaining social relationships, the Veteran has not reported any difficulty in establishing and maintaining effective work relationships.  He stated that he was successful on the railroad, was promoted due to his work ethic, and typically had 30 to 40 men under his direction.  The Veteran described no history of interpersonal difficulty while working for the railroad, despite heavy alcohol intake throughout that time.  He further reported being a very good people manager and although he could be strict with men, he was always valued by his employer.  Thus, while the Veteran's symptoms have been productive of social impairment, they do not represent an inability to establish and maintain effective relationships of the severity contemplated in the criteria for a 70 percent rating under DC 9411; in this regard, the criteria for a 50 percent rating explicitly contemplates occupational and social impairment with reduced reliability and productivity.  In short, the record reflects difficulty, rather than inability, in establishing and maintaining effective work and social relationships.  

When taken as a whole, the Veteran's current symptomatology does not result in occupational and social impairment with deficiencies in most areas, and his level of functioning has been greater than that contemplated by the 70 percent rating category throughout the period on appeal.  Moreover, there is no evidence of total occupational and social impairment, including gross impairment in thought processes, disorientation to time or place, intermittent inability to perform activities of daily living, or persistent danger of hurting self or others; which would warrant a 100 percent rating from September 29, 2006.

The Board also observes that although the Veteran had been frequently assigned a GAF score of 45 throughout VA treatment, indicating serious impairment, the symptomatology and resulting impairment observed upon examination more appropriately reflects a continued assignment of a 50 percent disability rating, as such score is outweighed by the aforementioned evidence indicating no more than occupational and social impairment with reduced reliability and productivity.  It is the level of impairment and not the GAF scores that are controlling.  Moreover, the May 2012 examiner opined that the Veteran's functioning has ranged as measured by GAF scores more accurately ranged from 51 to 60 during the period on appeal, reflecting moderate symptoms.  This most closely approximates the Veteran's symptomatology and a continued assignment of a 50 percent disability rating.

In summary, the Board finds that the symptomatology associated with the Veteran's PTSD with depressive disorder, NOS, does not warrant a rating in excess of 50 percent throughout the course of the appeal.

III. Other Considerations

The Board has considered whether the Veteran's PTSD with depressive disorder, NOS presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's PTSD disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Moreover, the rating criteria for psychiatric disabilities are dependent on the level of impairment demonstrated, and not the symptoms listed as examples in the criteria.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran is retired and does not assert that his PTSD precludes employment; and consideration of a TDIU is not warranted.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for higher ratings than those assigned for PTSD during each applicable time period, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial rating in excess of 50 percent for PTSD with depressive disorder, not otherwise specified, is denied.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


